Exhibit 10.32
 
 
EXECUTION COPY
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
PROTIVA-MONSANTO SERVICES AGREEMENT
 
THIS PROTIVA-MONSANTO SERVICES AGREEMENT (this “Agreement”), effective this
January 12, 2014 (hereinafter “Effective Date”), is by and among Protiva
Biotherapeutics, Inc., a British Columbia corporation and a wholly-owned
subsidiary of Tekmira Pharmaceuticals Corporation, a British Columbia
corporation, (“Protiva”), Protiva Agricultural Development Company Inc.
(“PadCo”), a British Columbia corporation and a wholly-owned subsidiary of
Protiva (the “Company”), and Monsanto Company, a Delaware corporation
(“Monsanto”).  Protiva, the Company and Monsanto are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, Protiva desires that Monsanto provide Services relating to the
evaluation of Compounds and/or Formulations according to the Research Plan, and
Monsanto is willing to provide such Services to Protiva in exchange for payment
for such Services from Protiva (each as defined below); and
 
WHEREAS, contemporaneously with the execution of this Agreement (i) Protiva is
granting Monsanto Canada, Inc., a Canadian corporation (“Monsanto Canada”), an
exclusive option, pursuant to the terms of, and subject to the conditions in,
the Option Agreement by and among Monsanto Canada, Protiva and the Company dated
as of the Effective Date (as the same may be amended, restated, or otherwise
modified from time to time, the “Option Agreement”) and (ii) the Company,
Tekmira Pharmaceuticals Corporation, and Protiva are entering into a license and
services agreement (as the same may be amended, restated, or otherwise modified
from time to time, the “PadCo-Protiva License and Services Agreement”), whereby,
among other things, Protiva agrees to perform certain services for the Company,
including the design and synthesis of Compounds and/or Formulations for the
Company, and Protiva and Tekmira grant the Company an irrevocable, exclusive,
perpetual, transferrable, fully paid-up license, with rights to sublicense, to
use the Protiva Intellectual Property for all purposes in the Agricultural
Field, including to develop and commercialize products in the Agricultural Field
(each as defined below).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1 “Affiliate” shall have the meaning set forth in the PadCo-Protiva License
and Services Agreement.
 
1.2 “Agricultural Field” shall have the meaning set forth in the PadCo-Protiva
License and Services Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.3 “Call Option” shall have the meaning set forth in the Option Agreement.
 
1.4 “Competitor of Protiva” shall mean any entity listed on Exhibit A or any
Affiliate thereof.
 
1.5 “Compound” shall have the meaning set forth in the PadCo-Protiva License and
Services Agreement.
 
1.6 “Confidential Information” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
1.7 “Disclosing Party” shall have the meaning set forth in the Option Agreement.
 
1.8 “Failure to Exercise” shall have the meaning set forth in the Option
Agreement.
 
1.9 “Formulation” shall have the meaning set forth in the PadCo-Protiva License
and Services Agreement.
 
1.10 “Indemnified Party” shall have the meaning set forth in Section 6.3.
 
1.11 “Indemnifying Party” shall have the meaning set forth in Section 6.3.
 
1.12 “Identified Infringement” shall have the meaning set forth in Section
4.8(b).
 
1.13 “Independent IP Counsel” has the meaning set forth in the Option Agreement.
 
1.14 “Insolvent Party” shall have the meaning set forth in Section 8.4.
 
1.15 “JRC Joint IP Infringement Matter” shall have the meaning set forth in
Section 4.9.
 
1.16 “Joint Project Intellectual Property” shall have the meaning set forth in
the PadCo-Protiva License and Services Agreement.
 
1.17 “Joint Project Inventions” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
1.18 “Joint Project Patent Infringement Matter” shall have the meaning set forth
in Section 4.8(b).
 
1.19 “JRC” shall have the meaning set forth in the Option Agreement.
 
1.20 “Losses” shall have the meaning set forth in Section  6.1.
 
1.21 “Monsanto Improvements” shall mean an invention that is (i) Monsanto
Project Intellectual Property, (ii) claimed in an issued patent owned by
Monsanto and having a priority date that is during the term of this Agreement,
and (iii) the practice of which, if practiced at the time of said priority date,
would be covered by at least one Valid Claim of a Patent that is a Protiva
Background Patent or a Protiva Project Patent.
 
1.22 “Monsanto Indemnitees” shall have the meaning set forth in Section 6.2.
 
 
 

--------------------------------------------------------------------------------

 
1.23 “Monsanto Materials” shall have the meaning set forth in Section 2.5.
 
1.24 “Monsanto Personnel” shall have the meaning set forth in the PadCo-Protiva
License and Services Agreement.
 
1.25 “Monsanto Project Intellectual Property” means (i) all of the following
that is not Joint Project Intellectual Property: (a) all inventions that are
conceived by Monsanto Personnel in the conduct of activities under the Research
Program; (b) all Know-How that is developed, created, made, discovered, or
produced by Monsanto Personnel in the conduct of activities under the Research
Program; and (c) all tangible works of expression that are authored by Monsanto
Personnel in the conduct of activities under the Research Program; and (ii) all
Monsanto Research Data.
 
1.26 “Monsanto Research Data” shall have the meaning set forth in Section 2.2.
 
1.27 “MTT” shall have the meaning set forth in Section 2.4.
 
1.28 “Option Agreement” shall have the meaning set forth above in the Recitals.
 
1.29 “Option Phase B Initiation Payment” shall have the meaning set forth in the
Option Agreement.
 
1.30 “Option Phase C Initiation Payment” shall have the meaning set forth in the
Option Agreement.
 
1.31 “PadCo-Protiva License and Services Agreement” shall have the meaning set
forth above in the Recitals.
 
1.32 “Patent” shall have the meaning set forth in the PadCo-Protiva License and
Services Agreement.
 
1.33 “Person” shall have the meaning set forth in the PadCo-Protiva License and
Services Agreement.
 
1.34 “Phase A” shall have the meaning set forth in the Option Agreement.
 
1.35 “Phase B” shall have the meaning set forth in the Option Agreement.
 
1.36 “Phase C” shall have the meaning set forth in the Option Agreement.
 
1.37 “Protiva Background Patents” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
1.38 “Protiva Field” shall mean the field of human therapeutic, human
prophylactic, and human diagnostic applications.
 
1.39 “Protiva Indemnitees” shall have the meaning set forth in Section  6.1.
 
1.40 “Protiva Intellectual Property” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.41 “Protiva Personnel” shall have the meaning set forth in the PadCo-Protiva
License and Services Agreement.
 
1.42 “Protiva Project Patents” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
1.43 “Receiving Party” shall have the meaning set forth in the Option Agreement.
 
1.44 “Research Plan” shall have the meaning set forth in the Option Agreement.
 
1.45 “Services” shall mean the evaluation services and other work described in
the Research Plan as services to be provided by Monsanto and/or its Affiliate.
 
1.46 “Solvent Party” shall have the meaning set forth in Section 8.4.
 
1.47 “Tekmira” shall have the meaning set forth in the PadCo-Protiva License and
Services Agreement.
 
1.48 “Term” shall have the meaning set forth in Section 8.1.
 
1.49 “Territory” shall mean worldwide.
 
1.50 “Third Party(ies)” shall mean any Person other than Monsanto, Monsanto
Canada, the Company or Protiva and their respective Affiliates.
 
1.51 “Third Party Claim” shall have the meaning set forth in Section 6.3.
 
1.52 “Trade Secret Disclosure Provisions” means the provisions set out in
Section 12(l) of the Option Agreement that govern disclosure and use of
Confidential Information of Protiva relating to the chemical compositions of
Compounds and Formulations.
 
1.53 “Transaction Agreements” shall have the meaning set forth in the
PadCo-Protiva License and Services Agreement.
 
1.54 “Valid Claim” shall have the meaning set forth in the PadCo-Protiva License
and Services Agreement.
 
ARTICLE 2
PERFORMANCE OF SERVICES


2.1 General. During the Term, Monsanto shall use reasonable best efforts to
perform the Services; provided, however, that Monsanto’s obligation to
perform the Services shall be subject to Protiva’s compliance with its
obligations as set forth in the Research Plan.  During the Term, Protiva hereby
grants to Monsanto a fully-paid, royalty-free, worldwide, non-exclusive license
to the Protiva Intellectual Property solely for the purposes of performing the
Services in accordance with the terms and conditions of this Agreement.  This
right and license shall terminate immediately, without notice, upon termination
of Monsanto’s obligation to provide the Services herein.  Monsanto shall have
the right, upon written notice to Protiva, to have the Services, or any part of
such Services, conducted by a Third Party; provided that any such Third Party
(i) is not a Competitor of Protiva (unless Protiva has consented to Monsanto’s
use of such Competitor of Protiva to provide such Services or portion thereof),
and (ii) shall be under confidentiality and intellectual property assignment
provisions no less stringent than those set forth in ARTICLE 5.  Performance of
the Services shall be under the supervision of Monsanto Personnel selected
by Monsanto, subject to change from time-to-time in Monsanto’s sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Data and Reports. Subject to the confidentiality provisions of this
Agreement and the Option Agreement, Monsanto shall provide to Protiva and the
JRC (i) a summary report of all Services performed by Monsanto and data
generated in the performance of such Services on a quarterly basis or as
otherwise agreed upon by the JRC; (ii) as requested by the JRC, the actual raw
data generated by or on behalf of Monsanto in performance of the Services; and
(iii) such other reports, data, and information as may be required pursuant to
the Research Plan or requested by the JRC ((i), (ii), and (iii) collectively,
the “Monsanto Research Data”).  Monsanto hereby grants Protiva the right and
license to use Monsanto Research Data solely for the purposes of providing
services to Company under the PadCo-Protiva License and Services Agreement, such
right and license to terminate immediately, without notice, upon the termination
or expiration of the PadCo-Protiva License and Services Agreement or earlier
termination or expiration of Protiva’s obligation to provide services to the
Company under the PadCo-Protiva License and Services Agreement.
 
2.3 Data Security Requirements.  During the Term and any period following the
Term in which Protiva’s license under Section 4.2 survives, Protiva shall abide
by the data security requirements set forth on Exhibit B hereto.
 
2.4 Operation.  As more specifically set forth in and in accordance with the
Research Plan, Protiva shall provide Compounds and Formulations to Monsanto for
Monsanto’s use in connection with the performance of Services under this
Agreement. Any such Compounds and Formulations to be provided by Protiva to
Monsanto shall be set forth on a Materials Transfer Transmittal (“MTT”) in the
form attached as Exhibit C hereto.  Except as required by the Research Plan or
permitted pursuant to the PadCo-Protiva License and Services Agreement, Monsanto
will not modify, isolate, analyze, sequence,
characterize, replicate, or derivatize any such Compounds and/or Formulations,
without the prior written approval of Protiva.  All such Compounds and
Formulations are understood to be experimental in nature and potentially
hazardous.  Monsanto will exercise due care to ensure that all such Compounds
and Formulations are handled by trained laboratory personnel only in compliance
with all applicable laws and regulations.  Protiva shall not provide to Monsanto
or the JRC the chemical compositions of any Compounds and/or Formulations
provided to Monsanto under this Agreement, unless Monsanto specifically requests
disclosure of such chemical compositions, in which event such disclosure shall
be made subject to the Trade Secret Disclosure Provisions.  In the event the
Term expires upon a Failure to Exercise, any Compounds and/or Formulations that
remain in Monsanto’s possession upon such expiration of the Term shall be
promptly destroyed or returned to Protiva, in Protiva’s sole discretion.  Notice
of destruction shall be provided to Protiva, if applicable.
 
2.5 Monsanto Materials.  As more specifically set forth in and in accordance
with the Research Plan, Monsanto shall provide nucleic acid molecules to Protiva
for its use in connection with providing services to Company under the
PadCo-Protiva License and Services Agreement, and Monsanto hereby grants Protiva
the right and license to use the nucleic acid molecules provided by Monsanto to
Protiva under this Agreement (the “Monsanto Materials”) solely for the purposes
of providing such services, such right and license to terminate immediately,
without notice, upon the termination or expiration of the PadCo-Protiva License
and Services Agreement or earlier termination or expiration of Protiva’s
obligation to provide services to the Company under the PadCo-Protiva License
and Services Agreement.  Any Monsanto Materials to be provided by Monsanto to
Protiva shall be set forth on a MTT in the form attached as Exhibit C
hereto.  Except as required by the Research Plan, Protiva will not modify,
isolate, analyze, sequence, characterize, replicate, or derivatize any Monsanto
Materials, without the prior written approval of Monsanto.  All Monsanto
Materials are understood to be experimental in nature and potentially
hazardous.  Protiva will exercise due care to ensure that all Monsanto Materials
are handled by trained laboratory personnel only in compliance with all
applicable laws and regulations.  All Monsanto Materials that remain in
Protiva’s possession upon the termination or expiration of the PadCo-Protiva
License and Services Agreement or earlier termination or expiration of Protiva’s
obligation to provide services to the Company under the PadCo-Protiva License
and Services Agreement shall be promptly destroyed or returned to Monsanto, in
Monsanto’s sole discretion.  Notice of destruction shall be provided to
Monsanto, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
2.6 JRC Coordination.  The Parties’ activities under this Agreement, including
without limitation the performance of Services by Monsanto, shall be coordinated
by the JRC established pursuant to the Option Agreement in accordance with the
terms and conditions thereof.  Such coordination shall include a quarterly
review by the JRC of research deliverables performed by Monsanto for Protiva and
relevant supporting documentation.
 
ARTICLE 3
COMPENSATION
 
3.1 Payments for Services.
 
(a)                      Protiva will make the following payments to Monsanto:
 
(i)           [***] in research funding during Phase A of the Services as
described in the Research Plan, such amount to be paid by Protiva in four equal
installments, with the first such installment due within fifteen (15) days of
the Effective Date, and the remaining three installments payable within fifteen
(15) days of the end of the third, sixth, and ninth full month, respectively,
immediately following the Effective Date;
 
(i)           [***] in research funding during Phase B as described in the
Research Plan, if Phase B is initiated pursuant to Section 2(e)(iii) of the
Option Agreement, such amount to be paid by Protiva in four equal installments,
with the first such installment due within fifteen (15) days of Monsanto’s
payment to Protiva of the Option Phase B Initiation Payment, and the remaining
three installments payable within fifteen (15) days of the end of the third,
sixth, and ninth full month, respectively, immediately following the date of
such Option Phase B Initiation Payment; and
 
(iii)           [***] in research funding during Phase C as described in the
Research Plan, if Phase C is initiated pursuant to Section 2(e)(iv) of the
Option Agreement, such amount to be paid by Protiva in four equal installments,
with the first such installment due within fifteen (15) days of Monsanto’s
payment to Protiva of the Option Phase C Initiation Payment, and the remaining
three installments payable within fifteen (15) days of the end of the third,
sixth, and ninth full month, respectively, immediately following the date of
such Option Phase C Initiation Payment.
 
 
 

--------------------------------------------------------------------------------

 
(b)       Monsanto may issue invoices to Protiva for amounts due for research
funding under this Agreement; provided, however, that Monsanto’s failure to
issue any such invoice shall not alter or eliminate Protiva’s payment
obligations under this Agreement.  Initiation of Phase B or Phase C, as the case
may be, prior to payment in full of amounts due for research services performed
in connection with the preceding phase shall not alter or eliminate the amount
or timing of Protiva’s payment obligations with respect to such preceding phase.
 
3.2 Past Due Amounts.  Any payments due from Protiva to Monsanto under this
Agreement that are not paid by the date such payments are due shall bear
interest at [***] per month from the date such unpaid payments are due until
paid in full.  The foregoing interest shall be in addition to any other remedies
that Monsanto may have pursuant to this Agreement.
 
ARTICLE 4
INTELLECTUAL PROPERTY
 
4.1 Ownership. Subject to the license to Monsanto Improvements granted to
Protiva in Section 4.2 below, Monsanto is and shall remain the sole owner of all
right, title, and interest in and to all Monsanto Project Intellectual
Property.  Subject to the license granted to Protiva in Section 4.2 below,
Monsanto shall solely own all right, title, and interest in and to all Joint
Project Intellectual Property.  Protiva hereby assigns, and to the extent it
cannot presently assign, shall assign, to Monsanto all of its right, title, and
interest in and to any Joint Project Intellectual Property and shall require all
Protiva Personnel to so assign to Monsanto all of their respective right, title,
and interest in and to any Joint Project Intellectual Property.  Protiva shall,
and shall cause all Protiva Personnel to, cooperate with Monsanto and take all
additional actions and execute such agreements, instruments, and documents as
may be reasonably required to perfect Monsanto’s right, title, and interest in
and to Joint Project Intellectual Property.  Protiva shall also include
provisions in its relevant agreements with Protiva Personnel to the extent
reasonably necessary to effect the intent of this Section 4.1.
 
4.2 License Grant.   Subject to the terms and conditions of this Agreement,
Monsanto agrees to and hereby does grant to Protiva:
 
(a)       an irrevocable, worldwide, perpetual (subject to Sections 8.3 and
8.4), royalty-free, exclusive, transferrable (subject to Section 9.1 below)
license, with right to sublicense (subject to Section 4.3 below), in and to any
Monsanto Improvements for all purposes in the Protiva Field; and
 
(b)       an irrevocable, worldwide, perpetual (subject to Sections 8.3 and
8.4), royalty-free, exclusive, non-transferrable (except as provided in Section
9.1 below) license, with right to sublicense (subject to Section 4.3 below), in
and to any Joint Project Intellectual Property for all purposes in the Protiva
Field.
 
 
 

--------------------------------------------------------------------------------

 
4.3 Sublicenses.  Protiva may grant sublicenses of its licenses to Monsanto
Improvements or Joint Project Intellectual Property in the Protiva Field to
Third Parties for the purposes for which such licenses are granted to Protiva;
provided, however, that any sublicense granted by Protiva shall be subject and
subordinate to the terms and conditions of this Agreement and shall contain
terms and conditions consistent with those in this Agreement.  Protiva shall
assume full responsibility for it sublicensees’ performance of all obligations
and observance of all terms in this Agreement applicable to the licenses granted
to Protiva and to Confidential Information of Monsanto.  If Protiva becomes
aware of a material breach of any sublicense by its sublicensee, Protiva shall
promptly notify Monsanto of the particulars of same and take all reasonable
efforts to enforce the terms of such sublicense.  Any agreement between Protiva
and its sublicensee shall provide that such sublicensee may only use the
Confidential Information of Monsanto in accordance with terms of this Agreement
applicable to Protiva’s use of such Confidential Information and subject to
provisions at least as stringent as those set forth in ARTICLE 5, and Monsanto
shall be an express third party beneficiary of such agreement, including
provisions related to use and disclosure of Confidential Information.  Protiva
shall notify Monsanto within thirty (30) days after execution of a sublicense
entered into hereunder and provide a copy of the fully executed sublicense
agreement to Monsanto within the same time, which shall be treated as
Confidential Information of such other Party under ARTICLE 5.  Subject to the
foregoing provisions of this Section 4.3, sublicensees shall have the right to
further sublicense Monsanto Improvements or Joint Project Intellectual Property
in the Protiva Field to Third Parties.
 
4.4 Reserved Rights. No Party grants to any other Party any rights or licenses
in any intellectual property or other proprietary rights of such Party, except
as specifically set forth herein.  All rights not expressly granted by a Party
under this Agreement are reserved by such Party and may be used by such Party
for any purpose.  For the avoidance of doubt, except to the extent expressly
provided in this Agreement or any of the other Transaction Agreements, the
cooperation of the Parties under this Agreement is not to be construed as (i) a
grant by Protiva to Monsanto or the Company of a license or other rights to use
any Protiva Intellectual Property or Confidential Information of Protiva; or
(ii) a grant by Monsanto of a license or other rights to use any Monsanto
Project Intellectual Property, any other intellectual property of Monsanto, or
any Confidential Information of Monsanto.
 
4.5 Patent Prosecution of Monsanto Project Intellectual Property.  Monsanto
shall have the sole right and responsibility, in its sole discretion and at its
expense, to file, prosecute, maintain and/or abandon patent protection in the
Territory for Monsanto Project Intellectual Property.
 
4.6 Patent Prosecution of Joint Project Intellectual Property.  Decisions
regarding the filing of Patent protection in the Territory for Joint Project
Inventions and decisions regarding the prosecution, maintenance and/or
abandonment of Joint Project Patents in the Territory shall be made by Monsanto
and/or the JRC in accordance with the applicable provisions of the Option
Agreement and, subject to and in accordance with such provisions, Monsanto shall
be responsible for implementing Monsanto’s and/or the JRC’s decisions regarding
the filing, prosecution, maintenance, and/or abandonment of Joint Project
Patents in the Territory, at Monsanto’s expense.
 
4.7 Third-Party Infringement of Monsanto Improvements.  Each Party shall
promptly report in writing to the other Party any known or suspected
infringement by a Third Party of any of Monsanto Improvements of which such
Party becomes aware and shall provide the other Party with all available
evidence supporting such infringement.  Monsanto shall have the sole and
exclusive right to initiate an infringement or other appropriate suit in the
Territory with respect to infringements or suspected infringements of any of
Monsanto Improvements, or to take such other actions as Monsanto, in its sole
discretion, deems appropriate with respect to such infringements or suspected
infringements.  Protiva shall provide such further support and assistance in
connection with any such actions (including joinder in any such litigation if
necessary or useful for Monsanto to pursue such litigation or collect damages)
as Monsanto may reasonably request and at Monsanto’s sole cost and expense.
 
 
 

--------------------------------------------------------------------------------

 
4.8  
Third-Party Infringement of Joint Project Intellectual Property.

 
(a)           Each Party shall promptly report in writing to the other Party
during the Term any known or suspected infringement by a Third Party of any of
the Joint Project Intellectual Property of which such Party becomes aware and
shall provide the other Party with all evidence supporting or relating to such
infringement in its possession.
 
(b)           Monsanto shall have the right, but not the obligation, to initiate
an infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Joint Project Intellectual Property, or to
take such other actions as Monsanto, in its sole discretion, deems appropriate
with respect to such infringements or suspected infringements (“Joint Project
Patent Infringement Action”).  If Monsanto declines to commence a Joint Project
Patent Infringement Action  with respect to a particular actual or threatened
infringement of any issued patent within the Joint Project Intellectual Property
(an “Identified Infringement”) within sixty (60) days following its receipt of a
written request from Protiva that it initiate a Joint Project Patent
Infringement Action with respect to such Identified Infringement, or if Monsanto
otherwise fails to confirm that it will commence a Joint Project Patent
Infringement Action with respect to such Identified Infringement within such
sixty (60) day period, then Protiva may thereafter commence a Joint Project
Patent Infringement Action  with respect to such Identified
Infringement.  Protiva shall use reasonable best efforts to notify Monsanto
prior to initiating any Joint Project Patent Infringement Action and shall
continue to inform Monsanto of the status of any Joint Project Patent
Infringement Action initiated by Protiva, including by responding to Monsanto’s
reasonable requests for status reports, providing drafts of substantive filings
of Protiva prior to the due date for such filings, and providing copies of
substantive filings of any other party to any such Joint Project Patent
Infringement Action promptly after receiving such filings. If any monetary
judgment or settlement is recovered in connection with any Joint Project Patent
Infringement Action initiated by Monsanto or Protiva in accordance with this
Section 4.8(b), then, after Monsanto or Protiva, as applicable, recoups actual
costs and reasonable expenses associated with such Joint Project Patent
Infringement Action, (i) then if the monetary judgment or settlement is
primarily attributable to infringement in the Protiva Field, Protiva shall be
entitled to receive from the remainder an amount equal to all direct damages
attributable to infringement in the Protiva Field awarded in such judgment or
payable under such settlement; Monsanto shall then be entitled to receive from
the remainder after such payment to Protiva, if any, an amount equal to all
direct damages attributable to infringement outside of the Protiva Field awarded
in such judgment or payable under such settlement; and the balance, if any,
remaining after such payments to Protiva and Monsanto shall be allocated and
payable [***] to Protiva and [***] to Monsanto; or (ii) if the monetary judgment
or settlement is primarily attributable to infringement outside of the Protiva
Field, Monsanto shall be entitled to receive from the remainder an amount equal
to all direct damages attributable to infringement outside of the Protiva
Field awarded in such judgment or payable under such settlement, Protiva shall
then be entitled to receive from the remainder after such payment to Monsanto,
if any, an amount equal to all direct damages attributable to infringement in
the Protiva Field awarded in such judgment or payable under such settlement; and
the balance, if any, remaining after such payments to Monsanto and Protiva shall
be allocated and payable [***] to Protiva and [***] to Monsanto.
 
 
 

--------------------------------------------------------------------------------

 
4.9 Defense of Claims Brought by Third Parties.  Each Party shall promptly
notify the other Party if it becomes aware of any claim that Protiva’s use or
practice of the Joint Project Intellectual Property or Monsanto Improvements in
connection with its exercise of the licenses granted under Section 4.2
infringes, misappropriates, or otherwise violates the intellectual property
rights of any Third Party.  In any such instance, the Parties shall cooperate
and shall mutually agree upon an appropriate course of action; provided,
however, that in the absence of any such agreement, (i) Monsanto shall have sole
right to determine what action, if any, should be taken in respect of Monsanto
Improvements; (ii) Monsanto shall have sole right to determine what action, if
any, should be taken in respect of infringement of Joint Project Intellectual
Property occurring primarily in the Agricultural Field; and (iii) such matter
shall be referred to the JRC, to be resolved in the manner set forth in the
Option Agreement, in respect of any infringement of Joint Project Intellectual
Property occurring primarily outside of the Agricultural Field (such matter a
“JRC Joint IP Infringement Matter”).  Each Party shall provide to the other
Party copies of any notices it receives from Third Parties regarding any patent
nullity actions regarding the Joint Project Intellectual Property or Monsanto
Improvements, any declaratory judgment actions and any alleged infringement or
misappropriation of Third Party intellectual property rights arising out of
Protiva’s use or practice of the Joint Project Intellectual Property or Monsanto
Improvements in connection with its exercise of its license under Section
4.2.  Monsanto shall provide to Protiva copies of any notices it receives from
Third Parties regarding any declaratory judgment actions and any alleged
commercially relevant infringement or misappropriation of Third Party
intellectual property rights arising out of Monsanto’s use or practice of the
Joint Project Intellectual Property or Monsanto Improvements.  Each Party shall
be responsible for its own costs incurred pursuant to this Section 4.9 and
nothing in this Section 4.9 shall be deemed to limit or eliminate a Party’s
right to defend actions initiated by a Third Party against such Party, except to
the extent such rights may be limited under any indemnification provisions
applicable to such actions.
 
4.10 Waiver of Warranties. Without limiting the generality of Section 7.2,
Protiva acknowledges and agrees that Monsanto makes no warranty, express or
implied, whether arising by course of dealing or performance, custom, usage in
the trade or profession or otherwise, including but not limited to, implied
warranties of merchantability, fitness for a particular purpose, validity and
non-infringement, with respect to any Monsanto Improvements or Joint Project
Intellectual Property.  Accordingly, Monsanto has and shall have no liability or
obligation to Protiva (or its Affiliates, or their respective agents, directors,
officers, or employees, or their respective successors and permitted assigns or
sublicensees) whatsoever in the event Protiva’s use of Monsanto Improvements or
Joint Project Intellectual Property in connection with its exercise of its
license under Section 4.2, or in the event any product or service made, used,
provided, developed or commercialized by Protiva in connection with its exercise
of its license under Section 4.2, does or is alleged to infringe,
misappropriate, or otherwise violate any Third Party’s Intellectual
Property.   Each Party shall promptly notify the other Party if it becomes aware
of any claim that Protiva’s practice of Monsanto Improvements or Joint Project
Intellectual Property in connection with its exercise of its license under
Section 4.2 infringes, misappropriates, or otherwise violates the intellectual
property rights of any Third Party.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 5
CONFIDENTIALITY
 
5.1 Non-Disclosure of Confidential Information.   Each Party agrees that, for
itself and its Affiliates, until the first to occur of (i) [***] or (ii) [***],
a Receiving Party shall maintain all Confidential Information of the Disclosing
Party in strict confidence and shall not (x) disclose Confidential Information
to any third party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below or (y) use Confidential
Information for any purpose except those explicitly licensed or otherwise
authorized or permitted by this Agreement or any other Transaction Agreement.
 
5.2 Exceptions.  The obligations in Section 5.1 will not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent proof: (i) was known to the Receiving Party or its Affiliates, without
any obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (ii) is subsequently disclosed to the
Receiving Party or its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (iii) is or otherwise becomes generally available to the public or
enters the public domain, either before or after it is disclosed to the
Receiving Party and such public availability is not the result, directly or
indirectly, of any fault of, or improper taking, use or disclosure by, the
Receiving Party or its Affiliates or anyone working in concert or participation
with the Receiving Party or its Affiliates; or (iv) has been independently
developed by employees or contractors of the Receiving Party or its Affiliates
without the aid, application or use of Confidential Information of the
Disclosing Party.  Specific Confidential Information disclosed by a Disclosing
Party will not be deemed to be within any exceptions set forth in (i), (ii), or
(iii) above merely because it is embraced by more general information to which
one or more of those exceptions may apply and provided further that no
combination of information shall be deemed to be within any such exceptions
unless the combination itself and its principle of operation are within the
public domain.  Even though Confidential Information may be within one of the
exceptions described in the preceding sentence, the Receiving Party shall not
disclose to third parties that the excepted Confidential Information was
received from the Disclosing Party.  Confidential Information that is Joint
Project Intellectual Property shall be deemed to be Confidential Information
disclosed by Monsanto as the Disclosing Party to Protiva as the Receiving Party
and the exceptions of (i) and (iv) shall not apply with respect to such
Confidential Information.
 
5.3 Permitted Uses.  Confidential Information of a Disclosing Party may be used
by the Receiving Party in the performance of its obligations under any
Transaction Agreement, as otherwise expressly authorized in any Transaction
Agreement or as expressly authorized by the Disclosing Party in
writing.  Confidential Information that is Joint Project Intellectual Property
may be used by Protiva subject to and in accordance with the provisions of this
Agreement applicable to Protiva’s license to Joint Project Intellectual
Property.  Protiva shall take steps to maintain the confidentiality of such
Confidential Information that are consistent with the steps it takes to maintain
the confidentiality of its own most-valuable confidential information, but in no
event less than commercially reasonable steps (and, for the avoidance of doubt,
nothing in this Section 5.2 shall be deemed to eliminate or modify Protiva’s
obligations under Section 2.3 above); provided, however, that nothing in this
Agreement shall be deemed to eliminate, restrict, or otherwise limit Protiva’s
license to use such Confidential Information in accordance with the terms of
this Agreement, even if such use may result, directly or indirectly, in the
disclosure of such Confidential Information, so long as such disclosures are
made in a manner than complies with Section 5.4 below.
 
 
 

--------------------------------------------------------------------------------

 
5.4 Permitted Disclosures.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to the proviso below, by any Party, in order to comply with applicable
non-patent law (including any securities law or regulation or the rules of a
securities exchange in a relevant jurisdiction) and with judicial process, if
based on the reasonable advice of the Receiving Party’s counsel, such disclosure
is necessary for such compliance; (ii) subject to the proviso below, by any
Party, in connection with prosecuting or defending litigation; (iii) by any
Party in connection with any filing and prosecuting Protiva Project Patents or
Joint Project Patents only in a manner that complies with such Party’s rights
and obligations in connection with such matters as set out in the Transaction
Agreements; (vi) subject to the proviso below, by Protiva or its sublicensees,
in connection with any legal or regulatory requirements related to the
development, sale, offer for sale, use or manufacture of commercial products (or
potential commercial products) that use or employ Joint Project Intellectual
Property, such as labeling requirements, disclosures in connection with
obtaining regulatory approvals, disclosures in connection with applications to
drug regulatory authorities, and the like, so long as the discovery,
development, use, manufacture, and commercialization of such products has been
and is performed in a manner that complies with the terms and conditions of
Protiva’s license to such Joint Project Intellectual Property and reasonable
steps shall be taken to maintain the confidentiality of said Confidential
Information even when disclosed for legal or regulatory purposes; (v) subject to
the proviso below, by the Company, to its Affiliates, permitted acquirers or
assignees under the Transaction Agreements and its or any of their research
collaborators, subcontractors, lenders (but, with respect to lenders, only
Confidential Information related to the terms and conditions of the Transaction
Agreements and financial information related thereto), and their and each of the
Company’s and its Affiliates’ respective directors, employees, contractors and
agents; (vi) subject to the proviso below, by Monsanto, to its Affiliates,
permitted acquirers or assignees under the Transaction Agreements and its or any
of their research collaborators, subcontractors, lenders (but, with respect to
lenders, only Confidential Information related to the terms and conditions of
the Transaction Agreements and financial information related thereto), and their
and each of Monsanto’s and its Affiliates’ respective directors, employees,
contractors and agents; and (viii) subject to the proviso below, by Protiva, to
its Affiliates, permitted acquirers or assignees under the Transaction
Agreements and its or any of their research collaborators, subcontractors,
lenders (but, with respect to lenders, only Confidential Information related to
the terms and conditions of the Transaction Agreements and financial information
related thereto), and their and Protiva’s and its Affiliates’ respective
directors, employees, contractors and agents, provided, that (a) with respect to
clause (i), (ii) and (iv) where legally permissible, (1) the Receiving Party
shall notify the Disclosing Party of the Receiving Party’s intent to make any
disclosure pursuant thereto sufficiently prior to making such disclosure so as
to allow the Disclosing Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information to be disclosed,
and (2) consistent with applicable law or regulation, the Disclosing Party shall
have the right to suggest reasonable changes to the disclosure to protect its
interests and the Receiving Party shall not unreasonably refuse to include such
changes in its disclosure, and (b) with respect to clause (v), (vi) and (vii),
each Person to whom Confidential Information is disclosed must be bound prior to
disclosure by confidentiality and non-use restrictions at least as restrictive
as those contained in this Agreement (other than investment bankers, investors
and lenders, who must be bound prior to disclosure by commercially reasonable
obligations of confidentiality).
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6
INDEMNIFICATION
 
6.1 Monsanto Indemnification.  Monsanto agrees to indemnify Protiva and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors, and permitted assigns (the “Protiva Indemnitees”)
against and to hold each of them harmless from and against any and all losses,
costs, damages, fees or expenses (“Losses”) actually incurred or suffered by a
Protiva Indemnitee to the extent arising out of or in connection with any claim,
suit, demand, investigation or proceeding brought by a Third Party based on any
breach of any representation, warranty or covenant by Monsanto under this
Agreement or Monsanto’s gross negligence or willful misconduct.  The foregoing
indemnification shall not apply to the extent that any Losses are due to (i) a
breach of any of Protiva’s representations, warranties, covenants and/or
obligations under this Agreement or (ii) Protiva’s gross negligence or willful
misconduct.
 
6.2 Protiva Indemnification.  Protiva agrees to indemnify Monsanto, its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors, and permitted assigns (the “Monsanto Indemnitees”)
against and to hold each of them harmless from and against any and all Losses
actually incurred or suffered by a Monsanto Indemnitee to the extent arising out
of or in connection with any claim, suit, demand, investigation or proceeding
brought by a Third Party based on (a) any breach of any representation, warranty
or covenant by Protiva under this Agreement, (b) Protiva’s gross negligence or
willful misconduct, or (c) any use or employment by Protiva or any of its
sublicensees of any Monsanto Improvement or Joint Project Intellectual
Property.  The foregoing indemnification obligations shall not apply to the
extent that any Losses are due to (i) a breach of any of Monsanto’s
representations, warranties, covenants and/or obligations under this Agreement
or (ii) Monsanto’s gross negligence or willful misconduct.
 
6.3 Tender of Defense; Counsel.  Any Person (the “Indemnified Party”) seeking
indemnification under ARTICLE 6 agrees to give prompt notice in writing to the
other Party (the “Indemnifying Party”) of the assertion of any claim or the
commencement of any action by any third party (a “Third Party Claim”) in respect
of which indemnity may be sought under such section.  Such notice shall set
forth in reasonable detail such Third Party Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party).  The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have materially and adversely prejudiced the
Indemnifying Party.  The Indemnifying Party shall be entitled to participate in
the defense of any Third Party Claim and shall, upon its written confirmation of
its obligation to indemnify the Indemnified Party in accordance with this
ARTICLE 6, be entitled to control and appoint lead counsel reasonably
satisfactory to the Indemnified Party for such defense by written notice to the
Indemnified Party within twenty (20) calendar days after the Indemnifying Party
has received notice of the Third Party Claim, in each case at its own expense;
provided, however, that the Indemnifying Party must conduct the defense of the
Third Party Claim actively and diligently thereafter in order to preserve its
rights in this regard.  The Indemnifying Party shall not be entitled to assume
or maintain control of the defense of any Third Party Claim and shall pay the
fees and expenses of one counsel retained by the Indemnified Party if:  (a) the
Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment or allegation, (b) the Third Party Claim seeks an
injunction or equitable relief against a Indemnified Party or any of its
Affiliates, or (c) the Indemnifying Party has failed or is failing to prosecute
or defend vigorously the Third Party Claim.  Each Indemnified Party shall obtain
the prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld, delayed or conditioned, before entering into any
settlement of a Third Party Claim.  Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to enter into or approve any settlement
of a Third Party Claim without the consent of the Indemnified Party (which may
be withheld in its sole discretion), if the settlement (a) does not expressly
unconditionally release all applicable Indemnified Parties and their Affiliates
from all Liabilities with respect to such Third Party Claim or (b) imposes
injunctive or other equitable relief against the Indemnified Party or any of its
Affiliates, involves any admission of criminal or similar liability, or (c)
involves any monetary damages that may not be fully covered by the Indemnifying
Party.  In the event that the Indemnifying Party fails to assume the defense of
the Third Party Claim in accordance with this Section 6.3, (a) the Indemnified
Party may defend against the Third Party Claim in any manner it reasonably may
deem appropriate, and (c) the Indemnifying Party will remain responsible for any
Losses of the Indemnified Party as a result of such Third Party Claim.  In
circumstances where the Indemnifying Party is controlling the defense of a Third
Party Claim in accordance with this Section 6.3, the Indemnified Party shall be
entitled to participate in the defense of any Third Party Claim and to employ
separate counsel of its choice for such purpose, in which case the fees and
expenses of such separate counsel shall be borne by such Indemnified
Party.   Notwithstanding anything herein to the contrary, in circumstances where
there is a conflict of interest that would reasonably make it inappropriate
under applicable standards of professional conduct to have common counsel for
the Indemnifying Party and the Indemnified Party, the Indemnified Party shall be
entitled to employ separate counsel, that is reasonably acceptable to the
Indemnifying Party, and the Indemnifying Party shall pay the reasonable fees and
expenses of such separate counsel.  Each Party shall cooperate, and cause their
respective Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7
WARRANTIES AND LIMITATIONS
 
7.1 Mutual Representations and Warranties.  Each Party represents and warrants
to the other Party as of the Effective Date that: (a) it is duly organized and
validly existing under the applicable law of the jurisdiction of its
incorporation or formation, and has full power and authority to enter into this
Agreement; (b) the execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of such Party and no
consent, approval, order or authorization of, or registration, declaration or
filing with any Third Party or Governmental Authority is necessary for the
execution, delivery or performance of this Agreement; (c) this Agreement
constitutes the legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms, subject to (A) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(B) rules of law governing specific performance, injunctive relief and other
equitable remedies, and (d) it has the right to grant to such other Party, its
Affiliates and sublicensees the licenses granted hereunder and has not granted
any conflicting rights to any other Person.
 
 
 

--------------------------------------------------------------------------------

 
7.2 Warranty Disclaimer.  THE WARRANTIES IN THIS ARTICLE 7 AND ARTICLE
11 ARE IN LIEU OF, AND EACH PARTY HEREBY WAIVES, ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, OR WHETHER ARISING BY
COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE
TRADE OR PROFESSION OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY AND NON-INFRINGEMENT, WITH RESPECT TO THE
COMPOUNDS, FORMULATIONS, OR SERVICES PROVIDED UNDER THIS AGREEMENT.  Except for
the warranties expressly set forth in this ARTICLE 7 and ARTICLE 11, each of
Protiva, the Company and Monsanto acknowledges and agrees that it has relied on
no other representations or warranties in connection with entrance into this
Agreement and the provision of the Services hereunder and that no other
representations or warranties have formed the basis of its bargain hereunder.
 
7.3 Consequential Damages. UNDER NO CIRCUMSTANCES WILL ANY
PARTY BE LIABLE TO ANY OTHER PARTY WITH RESPECT TO THE PROVISION OF THE SERVICES
HEREUNDER FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL
OR SIMILAR DAMAGES, WHETHER FORESEEABLE OR UNFORESEEABLE AND REGARDLESS
OF THE CAUSE OF ACTION FROM WHICH THEY ARISE, INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR LOSS OF GOODWILL OR LOST PROFITS,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OCCURRING.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 7.3 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR DAMAGES AVAILABLE FOR A
PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 5 OR ANY DAMAGES THAT
MAY BE AVAILABLE TO A PARTY AS A RESULT OF ANOTHER PARTY’S BREACH OF ITS
OBLIGATIONS UNDER ANY OTHER TRANSACTION AGREEMENT, SUBJECT TO THE LIMITATIONS
SET FORTH THEREIN.
 
7.4 Coordination with Other Transaction Agreements.  The exclusion of warranties
set forth in Section 7.2 and the limitations on damages set forth in Section 7.3
shall not be deemed to modify or eliminate any warranties or covenants made in
any other Transaction Agreements or any liabilities or damages for breach of any
such warranties or covenants under any such other Transaction Agreements.
 
ARTICLE 8
TERM AND TERMINATION
 
8.1 Term.  The term of this Agreement and Monsanto’s obligation to provide the
Services covered hereby (the “Term”) shall commence on the Effective Date and
shall expire upon the earlier to occur of (i) Failure to Exercise, (ii)
completion of Phase C, or (iii) the election by Monsanto to terminate research
under the Research Plan in the event Monsanto exercises the Call Option prior to
completion of Phase C.
 
8.2 Consequences of Expiration of Term; Survival.  Upon expiration of the Term,
ARTICLE 1 (Definitions), ARTICLE 3 (Compensation) (to the extent payments
thereunder are accrued but remain unpaid at expiration or termination of the
Agreement), ARTICLE 4 (Intellectual Property) (except as provided below),
ARTICLE 5 (Confidentiality), ARTICLE 6 (Indemnification) (to the extent provided
in such section), and ARTICLE 9 (General Provisions) shall survive any
expiration or termination of this Agreement; all other provisions of this
Agreement shall terminate upon the expiration or termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
8.3 Termination and Survival of License Rights after Expiration of the
Term.  Except as, and as further provided in, this Section 8.3, the licenses
granted to Protiva pursuant to Section 4.2 shall survive expiration of the Term.
 
(i)           In the event of a material breach of the provisions of this
Agreement after expiration of the Term, Monsanto may provide notice to Protiva
setting forth the nature of the breach and a description of the facts underlying
the breach sufficient to identify the breach.  If Protiva has not cured such
breach or proposed a reasonably satisfactory plan to cure or otherwise remedy
such breach within ninety (90) days from the date of receipt of such notice of
breach, Monsanto may provide a notice of termination to Protiva and this
Agreement shall terminate ninety (90) days after such notice of termination
unless the breach is cured to the reasonable satisfaction of Monsanto or unless
Protiva has begun to implement a reasonably satisfactory plan to cure or
otherwise remedy such breach within ninety (90) days from the receipt of such
notice of termination.  Notwithstanding the foregoing, or any termination of
Protiva’s licenses pursuant to Section 8.4 below, with respect to any sublicense
entered into by Protiva for which the sublicensee is not the cause of the
material breach that resulted in the termination of this Agreement, then upon
the assignment to Monsanto of all rights of Protiva under such sublicense,
Monsanto shall assume those obligations of Protiva to such sublicensee under
such sublicense that are within the scope of Monsanto’s obligations to Protiva
under this Agreement; all other obligations to the sublicensee under such
sublicense, and all liabilities of Protiva to such sublicensee, shall remain the
sole and exclusive obligations and liabilities of Protiva, and nothing in this
Section 8.3(i) shall be deemed to expand, increase, or otherwise modify
Monsanto’s obligations or liabilities under this Agreement.
 
           (ii)           If Protiva or any of its Affiliates shall (i) commence
or participate in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise assert in writing any claim,
challenging or denying the validity of any Patent claiming any Monsanto
Improvement, any Patent that is Joint Project Intellectual Property, or any
claim of any such Patent or (ii) actively assist any other Person in bringing or
prosecuting any action or proceeding (including any patent opposition or
re-examination proceeding) challenging or denying the validity of any such
Patent or any claim thereof, Monsanto will have the right to give notice to
Protiva (which notice must be given, if at all, within sixty (60) days after
Monsanto first learns of the foregoing) that the licenses granted by Monsanto to
such Patent will terminate in thirty (30) days following such notice, and,
unless Protiva and/or its Affiliate, as applicable, withdraws or causes to be
withdrawn all such challenge(s) within such thirty-day period, such licenses
will so terminate.
 


8.4 Rights in Bankruptcy.  Each Party (the “Insolvent Party”) shall promptly
notify the other Party (the “Solvent Party”) in writing upon the initiation of
any proceeding in bankruptcy, reorganization, dissolution, liquidation or
arrangement for the appointment of a receiver or trustee to take possession of
the assets of the Insolvent Party or similar proceeding under the law for
release of creditors by or against the Insolvent Party or if the Insolvent Party
shall make a general assignment for the benefit of its creditors.  To the extent
permitted by Applicable Law, if the applicable circumstances described above
shall have continued for ninety (90) days undismissed, unstayed, unbonded and
undischarged, the Solvent Party may terminate this Agreement (including, if
Protiva is the Insolvent Party, the licenses granted to Protiva pursuant to
Section 4.2) upon written notice to the Insolvent Party at any time.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 9
GENERAL PROVISIONS
 
9.1 Assignment.  Except as otherwise provided in this Agreement, neither Protiva
nor the Company may assign this Agreement, delegate its obligations or otherwise
transfer or assign licenses or other rights created by this Agreement, without
the prior written consent of Monsanto.  Any assignment or transfer in violation
of this Section 9.1 will be void.  This Agreement will inure to the benefit of,
and be binding upon, the legal representatives, successors and permitted assigns
of the Parties.
 
9.2 Force Majeure.  Except with respect to payment obligations, a Party shall
neither be held liable or responsible to any other Party, nor be deemed to have
defaulted under or breached this Agreement, for failure or delay in fulfilling
or performing any term of this Agreement to the extent, and for so long as, such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including fire, floods, embargoes, power shortage
or failure, acts of war (whether war be declared or not), insurrections, riots,
terrorism, civil commotions, strikes, lockouts or other labor disturbances, acts
of God or any acts, omissions or delays in acting by any Governmental Authority
or any other Party, and such affected Party promptly begins performing under
this Agreement once such causes have been removed.
 
9.3 Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties will in such an instance use their reasonable best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, implement the purposes
of this Agreement.
 
9.4 Amendment; Waiver.  Except as otherwise set forth in this Agreement, this
Agreement may not be modified, amended or rescinded, in whole or part, except by
a written instrument signed by the Parties.  No delay or omission by any Party
hereto in exercising any right or power occurring upon any noncompliance or
default by any other Party with respect to any of the terms of this Agreement
will impair any such right or power or be construed to be a waiver thereof.  A
waiver by any of the Parties of any of the covenants, conditions or agreements
to be performed by the other will not be construed to be a waiver of any
succeeding breach thereof or of any other covenant, condition or agreement
herein contained.
 
9.5 Legal Fees and Costs.  Except as otherwise provided herein, all legal fees
and other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby are to be paid by the Party incurring such
fees, costs and/or expenses.
 
9.6 Notices.  Except as otherwise provided herein, all notices under this
Agreement will be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:
 
 
 

--------------------------------------------------------------------------------

 
If to Protiva, to:
 
Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
With a copy (which shall not constitute notice) to:
 
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York,  NY  10019
Attention:  R. King Milling
Facsimile No.: (212) 506-5151
 
If to Monsanto:                    Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention:  Technology Alliances Lead


With a copy to:                    Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention: Deputy General Counsel, Intellectual Property


or to such address as each Party may hereafter designate by notice to the other
Parties.  A notice will be deemed to have been given on the date it is received
by all required recipients for the noticed Party.
 
9.7 Applicable Law; Jurisdiction.  This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New York,
excluding its conflicts of laws principles.  In the event any action shall be
brought to enforce or interpret the terms of this Agreement, the Parties agree
that such action will be brought in the State or Federal courts located in New
York, New York.  Each of the Parties hereby irrevocably submits with regard to
any action or proceeding for itself and in respect to its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid
courts.  Each of the Parties hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by Applicable Law, that (i)
the suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, and (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
 
 

--------------------------------------------------------------------------------

 
9.8 Further Assurances.  Each Party agrees to do and perform all such further
acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Parties may
deem advisable in order to carry out the intent and accomplish the purposes of
this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
 
9.9 Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing contained herein shall be construed so as to deem
Monsanto, Protiva and the Company as entering into a partnership, agency
agreement or joint venture.  No Party will have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Parties or to bind the other Parties to any contract, agreement or
undertaking with any third party.  There are no express or implied third party
beneficiaries hereunder.
 
9.10 Entire Agreement.  This Agreement (along with the Exhibits) and the other
Transaction Agreements contain the entire understanding of the Parties with
respect to the subject matter hereof and thereof and supersede and replace any
and all previous arrangements and understandings, whether oral or written,
between the Parties with respect to the subject matter hereof and thereof.
 
9.11 Headings.  The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles and Sections hereof.
 
9.12 Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting party will not
apply.  This Agreement and all provisions hereof shall in all cases be construed
as a whole, according to the fair meaning of the language used.
 
9.13 Interpretation.  Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” (or “includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used.  All definitions set forth herein will be deemed applicable
whether the words defined are used herein in the singular or the plural.  Unless
otherwise provided, all references to Articles, Sections and Exhibits in this
Agreement are to Articles, Sections and Exhibits of this Agreement.  References
to any Articles or Sections include Sections and subsections that are part of
the related Section (e.g., a section numbered “Section 2.1” would be part of
“ARTICLE 2”, and references to “Section 2.1” would also refer to material
contained in the subsection described as “Section 2.1(a)”).  All dollar amounts
are expressed in U.S. dollars.
 
9.14 Counterparts & Electronic Signatures.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original and all of
which together will constitute one and the same instrument.  Each shall be
considered signed when the signature of a Party is delivered by facsimile,
electronic signature or electronic (email) transmission to the other Parties,
when it is delivered in a manner that reasonably identifies the signatory as the
Party named.  Such electronic signatures shall be treated in all respects as
having the same effect as an original signature.  If requested by any Party,
documents bearing an original signature may be subsequently and promptly
submitted to replace copies bearing electronic signatures.  By signing this
Agreement the representatives of each Party thereby represent that such Person
is duly authorized by the Party in question to execute this Agreement on behalf
of such Party and that each respective Party agrees to be bound by the
provisions thereof.  The Parties to this document agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used.
 
 
 

--------------------------------------------------------------------------------

 
9.15 Bankruptcy Treatment.  The Parties agree that the commencement of a case
under Chapter 11 of the Bankruptcy Code by or against a Party shall not, in and
of itself, constitute or be deemed a change of control so long as such Party
continues as a debtor-in-possession under Section 1107 of the Bankruptcy Code,
and so long as no other change of control has occurred.  The Parties acknowledge
that all licenses granted in this Agreement are deemed to be and shall be
treated as licenses of intellectual property under Section 101(35A) of the
Bankruptcy Code, and that the provisions of Section 365(n) of the Bankruptcy
Code shall apply to such licenses.  The Parties further acknowledge that this
Agreement is to be deemed and treated as an executory contract under Section 365
of the Bankruptcy Code and is subject to the restrictions on assumption and
assignment in Section 365(c), except that the Parties hereby consent, in
satisfaction of Sections 365(c)(1)(B), to an assumption, but not assignment, of
this Agreement (including all licenses of intellectual property) by a Party that
is serving as the debtor-in-possession in its Chapter 11 case; provided, that
all the other provisions in Section 365 related to assumption of an executory
contract have been satisfied.
 
9.16 Dispute Resolution.
 
(a) General.  Any dispute, controversy or claim arising out of or relating to
this Agreement shall be resolved in accordance with the provisions of the
Section 12(k) of the Option Agreement.
 
(b) Equitable Remedies.  Subject to the Section 12(k) of the Option Agreement,
notwithstanding anything to the contrary in this Section 9.16, if a Party in its
sole judgment believes that any breach of this Agreement could cause it
irreparable harm, such Party will be entitled to seek equitable relief to avoid
such irreparable harm. Each of the Parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of (i) any state court located in the State of Delaware and (ii)
the United States District Court for the District of Delaware, for purposes of
equitable relief of the terms hereof.  Each of the Parties hereto further agrees
that, to the fullest extent permitted by applicable law, service of any process,
summons, notice or document by U.S. registered mail to such Person’s respective
address set forth in Section 9.6 hereto shall be effective service of process
for any action in Delaware with respect to any matters to which it has submitted
to jurisdiction as set forth above in the immediately preceding
sentence.  Nothing in this Agreement will affect the right of any Party to this
Agreement to serve process in any other manner permitted by applicable
law.  Each of the Parties hereto irrevocably and unconditionally waives (and
agrees not to plead or claim) any objection to the laying of venue of any action
arising out of this Agreement or the transactions contemplated hereby in (x) any
state court located in the State of Delaware or (y) the United States District
Court for the District of Delaware, or that any such action brought in any such
court has been brought in an inconvenient forum.
 
 
 

--------------------------------------------------------------------------------

 
9.17 CREATE Act.  The Parties intend for this Agreement to be a “joint research
agreement” as that term is defined under the Cooperative Research and Technology
Enhancement Act of 2004, 35 U.S.C. § 103(c)(3) and where appropriate, the
Parties will reasonably cooperate in invoking the CREATE Act and its companion
regulations in order to overcome an obviousness objection to a patent
application based on prior art; provided, however, that nothing in this Section
9.17 shall be deemed to modify any provisions in any Transaction Agreement
relating to the ownership of intellectual property by any of the Parties.
 
ARTICLE 10
TAXES


10.1 The payments made or payable to Monsanto pursuant to Section 3 are
inclusive of all taxes, including applicable sales and use taxes, customs duties
and excise taxes (collectively, “Taxes”) except any amounts payable in respect
of the federal Goods and Services Tax or Harmonized Sales Tax imposed pursuant
to the Excise Tax Act (Canada) (the “ETA”) and the Quebec Sales Tax
(collectively, “GST”).  Applicable Taxes imposed on Protiva shall be separately
stated and identified on each invoice issued by Monsanto in compliance with
appropriate Tax laws or regulations. For further clarification, Monsanto shall
be responsible for paying its Canadian income taxes (if any) and non-Canadian
income taxes and any other taxes of any kind in any jurisdiction that might
become payable in relation to the provision of the Services.  Protiva shall bear
no responsibility for any income, gross margin, franchise, capital, net worth or
other type of direct tax that may inure to Monsanto as a result of any
transaction under this Agreement.
 
10.2 Monsanto represents that it is not registered for the purposes of the GST
legislation.
 
10.3 Monsanto is a non-resident of Canada for purposes of the Income Tax Act
(Canada) (the “ITA”) and has not obtained and provided to Protiva a non-resident
withholding tax waiver at such time. Where Protiva makes any payment to Monsanto
for the Services rendered in Canada, Protiva shall withhold such percentage of
any payment made by it for the Services as is from time to time mandated under
the ITA and shall remit the withheld amount to Canada Revenue Agency, or its
successor, in the manner and at the time required by the ITA.  In the event that
Protiva is assessed for any non-resident withholding taxes payable on payments
made under this Agreement, Monsanto agrees to forthwith reimburse Protiva for
such amount together with applicable interest and penalties, if any, except (i)
Monsanto shall not be liable for interest and penalties where Monsanto correctly
disclosed Services performed in Canada pursuant to Section 10.4 and Protiva did
not correctly withhold the appropriate amount, and (ii) Monsanto shall not be
liable for interest and penalties where Protiva failed to remit the withheld
amount in the manner and at the time required by the ITA.
 
10.4 With respect to the invoice for Services, Monsanto shall separate the
invoice between services performed in Canada and outside of Canada, identify on
the invoice the number of days performing services in Canada (including travel
days to/from Canada) and the physical location, indicating city and province,
where the Canadian service was performed.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 11
FCPA COMPLIANCE
 
11.1 Compliance with Laws.  Each Party represents and warrants that it will take
no action, and have taken no past action, in relation to this Agreement that
would be in violation of, or would subject such Party to any liability or
penalty under, the applicable laws and regulations of the United States of
America.
 
11.2 Conflict of Interest.  Each Party represents and warrants that it is in
compliance with all relevant laws governing conflicts of interest in the USA and
that this Agreement is not otherwise inconsistent with any of the relevant laws
or any restrictions imposed by any government agencies, and each has obtained
any and all necessary approvals from relevant government agencies before
entering into this Agreement.  These representations shall continue throughout
the Term.
 
11.3 No Improper Payments.  Each Party represents and warrants that no improper
payments will be promised, will be paid, have been promised or have been paid to
any Persons, including foreign or governmental officials or any governmental
authority in any jurisdiction for the formation of this Agreement.  In addition,
each Party represents that no improper payments have been paid or promised to
improperly influence anyone with regard to the formation of this Agreement.
 
11.4 Breaches & Right to Terminate Under the FCPA.  Should any Party reasonably
and in good faith believe that there may have been a breach of any
representation or warranty of this Section 10 by any other Party, such other
Party shall cooperate in good faith to determine whether such a breach has
occurred.  If, after such investigation the first Party reasonably determines
that there has been a breach of any such representation or warranty by the
second Party, the first Party shall have the right unilaterally to terminate
this Agreement immediately or to take other appropriate action in accordance
with the terms of this Agreement upon sixty (60) days’ prior written notice of
such breach.  The basis for such determination shall be provided in writing from
the first Party to the second Party prior to such termination.
 
11.5 Notification.  Each Party warrants that it shall promptly notify the other
Parties in writing if it ever receives a request to take any action which would
or could violate its obligations under this ARTICLE 11 of the Agreement or the
U.S. Foreign Corrupt Practices Act.
 
11.6 Export Controls.  Notwithstanding any other provisions of this Agreement,
each Party agrees to make no disclosure or use of any of the information or
technology furnished or made known to it by the other Party pursuant to this
Agreement except in compliance with the laws and regulations of the United
States of America, including the Export Administration Regulations promulgated
by the Office of Export Administration International Trade Administration,
United States Department of Commerce; and in particular, each Party agrees not
to export, directly or indirectly, either the technical data furnished or made
known to it by the other Party pursuant to this Agreement; or the “direct
product” thereof; or any commodity produced using such technical data to any
country or countries for which a validated license is required unless a
validated license is first obtained pursuant to the Export Administration
Regulations.  The term “direct product” as used above, is defined to mean the
immediate product (including process and services) produced directly by the use
of the technical data.
 
 
 

--------------------------------------------------------------------------------

 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
have caused this Agreement to be executed and delivered as of the date first
shown above.
 
PROTIVA BIOTHERAPEUTICS, INC.
 
By: _________________________
Name:
Title:
 
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.
 


By: _________________________
Name:
Title:
 
MONSANTO COMPANY
 
By: _________________________
Name:   Robert M. McCarroll, Ph. D.
Title:     Vice President, Chemistry Technology
 
 
 
 
 
[Signature Page to Protiva-Monsanto Services Agreement]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
COMPETITORS OF PROTIVA
 
[***]




 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B – DATA SECURITY REQUIREMENTS
 


 
[***]
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-1 to EXHIBIT B




[***]




 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C – MATERIALS TRANSFER TRANSMITTAL
 
[Attached]
 


 
 
 

--------------------------------------------------------------------------------

 
MATERIALS TRANSFER TRANSMITTAL


[_________] [__], 20[__]




Providing Party:
[Name]
[Address 1]
[Address 2]


Receiving Party:
[Name]
[Address 1]
[Address 2]




1.1
The following list of materials (the “Materials”) and a description of each is
herewith provided by the Providing Party (named below) to the Receiving Party
(named below) along with this Materials Transfer Transmittal (this
“Transmittal”).  These materials are being provided pursuant to the
Protiva-Monsanto Services Agreement (the “Agreement”), dated as of [____], 2013,
by and among Protiva Biotherapeutics, Inc., a Delaware corporation and a
wholly-owned subsidiary of [Tekmira], a Canadian corporation, (“Protiva”),
[AGNEW-CO], a Canadian [___] and a wholly-owned subsidiary of Protiva
(“Company”), and Monsanto Company, a Delaware corporation (“Monsanto”).   The
Receiving Party acknowledges and agrees that the materials described herein
shall be used solely in connection with the performance of the Services
contemplated by the Agreement and the PadCo-Protiva Services Agreement and the
licenses for such use provided by one party to the other.  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Agreement.



[List here the materials and a brief description of each, including a marking
that materials are believed by Providing Party to be confidential information of
the providing party or a third party or any combination thereof, or otherwise.
Attach additional pages if needed. ]


1.2
The Receiving Party acknowledges receipt of the Materials.  The Receiving Party
may refuse to accept the Materials from a Providing Party by promptly returning
all applicable Materials to the Providing Party without any use thereof being
made and providing written notice of such return to the Providing Party.



1.3
This Transmittal shall become effective upon the date first written above and
shall continue in full force and effect thereafter and be co-extensive and
subject to the Agreement.



1.4
This Transmittal may only be terminated in accordance with the provisions of the
Agreement.  In the event that the Agreement and this Transmittal are terminated,
the Receiving Party will give the Providing Party an inventory of the Materials
in the Receiving Party’s possession and at the time of such termination and such
remaining Materials shall be treated as specified in the Agreement.



 
 

--------------------------------------------------------------------------------

 
[Note: The materials shipment should be addressed to, and receipt acknowledged
by, the Receiving Party's designee by initialing or executing duplicate
originals of this Transmittal, with one copy returned to the Providing Party, to
the attention of the undersigned designee of the Providing Party]




Providing Party:
[NAME]
 
By: ____________________
Name:
Title:
Address:
Receiving Party:
[NAME]
 
By: ____________________
Name:
Title:
Address:




